                 Case
                  Case17-12560-JKS
                       19-50847-JKS Doc
                                     Doc4631
                                         45 Filed
                                             Filed04/13/21
                                                   04/13/21 Page
                                                             Page11ofof11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                          Chapter 11

    Woodbridge Group of Companies, LLC              Case No. 17-12560 (JKS)

             Debtors.                               (Jointly Administered)



                                              ORDER

         IT IS ORDERED that a Status Conference will be held on May 19, 2021 at 9:00 AM in

the United States Bankruptcy Court for the District of Delaware regarding all pending adversary

cases. All parties are required to attend. This hearing will be held virtually. All parties wishing

to appear must do so by registering at the following link:

https://debuscourts.zoomgov.com/meeting/register/vJItcuygqjsrHRSBN1BkTj6SoFO5T0hetgg

         IT IS FURTHER ORDERED that an Omnibus Status Report, addressing each pending

adversary proceeding shall be filed no later than May 5, 2021 at 4:00 PM.

             SO ORDERED.



-




                                                             J. KATE STICKLES
         Dated: April 13th, 2021
                                                             UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
